Execution Copy


Exhibit 10.1
     
EMPLOYMENT AND SEVERANCE AGREEMENT


This Employment and Severance Agreement (“Agreement”) is made by and between
Xperi Corporation, a Delaware corporation (the “Company”), and Jon Kirchner
(“Executive”), effective as of April 28, 2017 (such date, the “Effective Date”).
For purposes of this Agreement (other than Section 1(c) below), the “Company”
shall mean the Company and its subsidiaries.
The parties agree as follows:
1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Cause” shall mean any of the following: (i) Executive’s gross negligence
or willful misconduct in the performance of his or her duties to the Company and
its affiliates; (ii) Executive’s willful and habitual neglect of or failure to
perform Executive’s duties of consulting or employment (which neglect or failure
is not caused by Executive’s illness or mental or physical disability), which
neglect or failure is not cured within thirty (30) days after written notice
thereof is received by Executive (it being agreed that a failure of the Company
and its affiliates to meet performance objectives shall not, alone, constitute a
failure by Executive to perform his duties); (iii) Executive’s commission of any
material act of fraud, dishonesty or financial or accounting impropriety with
respect to the Company and its affiliates which results in a personal benefit to
Executive; (iv) Executive’s failure to cooperate with the Company and its
affiliates in any investigation or formal proceeding initiated by a governmental
authority or otherwise approved by the Board or the Audit Committee of the Board
(which failure is not caused by Executive’s illness or mental or physical
disability), which failure is not cured within thirty (30) days after written
notice thereof is received by Executive; (v) Executive’s conviction of or plea
of guilty or nolo contendere to felony criminal conduct (other than moving
vehicle violations); (vi) Executive’s material violation of the Company’s
Confidentiality and Proprietary Rights Agreement (as defined below) or similar
agreement that Executive has entered into with the Company and its affiliates;
or (vii) Executive’s material breach of any obligation or duty under this
Agreement or material violation of any written employment or other Company
policies that have previously been furnished to Executive, which breach or
violation is not cured within thirty (30) days after written notice thereof is
received by Executive, if such breach or violation is capable of being cured.
(c)    “Change in Control” shall mean and include each of the following:
    
(i)    A transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or


(ii)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x)












US-DOCS\86088549.7

--------------------------------------------------------------------------------





a merger, consolidation, reorganization, or business combination or (y) a sale
or other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:


(A)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and


(B)    After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 1(c)(ii)(B) as beneficially owning fifty percent
(50%) or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction.


The Board shall have full and final authority, which shall be exercised in its
reasonable discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
        
Notwithstanding the foregoing, to the extent required by Section 409A of the
Code, if a Change in Control would give rise to a payment or benefit event with
respect to any payment or benefit hereunder that constitutes “nonqualified
deferred compensation,” the transaction or event constituting the Change in
Control must also constitute a “change in control event” (as defined in Treasury
Regulation §1.409A-3(i)(5)) in order to give rise to the payment or benefit, to
the extent required by Section 409A of the Code.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.


(e)    “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:


(i)    a material diminution in Executive’s authority, duties or
responsibilities (it being agreed that Executive not serving as the chief
executive officer of a publicly-traded entity is a material diminution in
Executive’s authority, duties, and responsibilities for this purpose);
(ii)    a material diminution in Executive’s base compensation or target annual
bonus opportunity, unless such reduction is imposed across-the-board to senior
management of the Company (and Executive and the Company agree that without
limiting any argument that a lesser diminution is material, any diminution of
ten percent (10%) or more measured against Executive’s base compensation and
target bonus opportunity as in effect on the Effective Date shall be deemed
material for purposes of this clause (ii));
(iii)    a material change in the geographic location at which Executive must
perform his or her duties (and the Company and Executive acknowledge and agree
that a change in the


2










US-DOCS\86088549.7

--------------------------------------------------------------------------------




geographic location at which Executive must perform his or her duties by more
than forty-five (45) miles shall constitute a material change for purposes of
this Agreement);
(iv)    any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement; or


(v)    the failure of the Board to appoint Executive as Chief Executive Officer
of the Company on or before June 1, 2017.


Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of Executive learning of the occurrence of such event. The
Company or any successor or affiliate shall have a period of thirty (30) days to
cure such event or condition after receipt of written notice of such event from
Executive. Any voluntary Separation from Service for “Good Reason” following
such thirty (30) day cure period must occur no later than the date that is six
(6) months following the occurrence of one of the foregoing events or conditions
without Executive’s written consent.


(f)    “Permanent Disability” means Executive’s inability to perform the
essential functions of his or her position, with or without reasonable
accommodation, for a period of at least one hundred twenty (120) consecutive
days because of a physical or mental impairment.


                   (g)     “Separation from Service” means a “separation from
service” within the meaning of Section 409A of the Code.


(h)    “Stock Awards” means all stock options, restricted stock units and such
other equity-based awards granted pursuant to the Company’s equity award plans
or agreements.


2.    Term.


(a)    The initial term of this Agreement (the “Term”) shall continue through
June 1, 2020, and shall automatically extend for an additional twelve (12)
months (such extension, if it occurs, also considered to be part of the “Term”)
unless either party provides the other party at least ninety (90) days’ advanced
written notice of non-renewal prior to the expiration of the initial three-year
Term. In the event the Company chooses not to renew this Agreement so that the
Term is not extended for the fourth (4th) year, the Executive’s employment will
be deemed terminated without Cause as of immediately prior to the expiration of
the initial three-year Term. In the event the Term expires at the end of the
fourth (4th) year, such expiration shall not be deemed a termination without
Cause and Executive shall not be entitled to severance hereunder as a result of
such expiration.


(b)    Notwithstanding the provisions of Section 2(a), the then-effective Term
shall automatically be extended in the event that the Term would otherwise
expire during the period commencing upon the first public announcement of a
definitive agreement that would result in a Change in Control (even though still
subject to approval of the Company’s stockholders and other conditions and
contingencies) and ending on the date that is eighteen (18) months following the
occurrence of such Change in Control. Such extension shall be upon the terms and
conditions of this Agreement as then in effect and shall expire upon the later
of (i) the first to occur of (A) the first public announcement of the
termination of such definitive agreement or (B) the date that is eighteen (18)
months following the occurrence of such Change in Control, or (ii) June 1, 2021.
In the event the Term expires pursuant to the preceding sentence, such
expiration shall not be deemed a termination without Cause and Executive shall
not be entitled to severance hereunder as a result of such expiration.




3










US-DOCS\86088549.7

--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, the obligation of the Company to make
payments or provide benefits pursuant to this Agreement to which Executive has
acquired a right in accordance with the applicable provisions of this Agreement
prior to the expiration of the Term shall survive the termination of this
Agreement until such payments and benefits have been provided in full.


3.    Duties. Effective as of the Effective Date, the Executive shall continue
to serve as the Company’s President. On or before June 1, 2017, the Executive
shall be appointed as the Company’s Chief Executive Officer, reporting to the
Company’s board of directors (the “Board”), and thereafter Executive shall serve
in such capacity. Executive shall devote his full business time, efforts, and
skill to the performance of his duties to the Company. Notwithstanding the
foregoing, Executive shall be permitted to serve on boards of directors (or
similar bodies) of non-profit and charitable organizations, and, with the
consent of the Board, boards of directors of other for profit entities, so long
as such duties do not materially interfere with his ability to perform his
duties to the Company. So long as Executive is serving as the Company’s Chief
Executive Officer, (i) the Company shall use its best efforts, subject to the
Board’s exercise of its fiduciary duties under applicable law, to cause
Executive to be recommended and nominated for service on the Board at every
appropriate opportunity, and (ii) upon the resignation of any existing member of
the Board, Executive shall be appointed to fill the open Board seat if Executive
is not already a member of the Board; provided that the Company shall not be so
obligated if Cause exists for the removal of Executive from the Board or for the
failure to nominate or elect Executive to the Board. Executive shall be subject
to and comply with the policies and procedures generally applicable to senior
executives of the Company to the extent the same are not inconsistent with any
term of this Agreement.


4.    Compensation.


(a)     Cash Compensation. During the Term, Executive shall be entitled to an
annual base salary of (i) prior to June 1, 2017, $550,000 per annum, and (ii)
from and after June 1, 2017, $600,000 per annum (the “Base Salary”), payable in
accordance with the Company’s standard payroll practices. Executive shall be
entitled to an annual bonus with a target amount of 100% of Base Salary and a
maximum payout amount of 200% of Base Salary for over-performance, payable in
accordance with the Company’s standard bonus arrangements for executive officers
as determined by the Compensation Committee of the Board.


(b)     Equity Compensation. On June 1, 2017 (the “Grant Date”), Executive will
be granted such number of restricted stock units (the “RSUs”) as is determined
by dividing (i) $14,500,000 by (ii) the ten (10)-day weighted average volume
closing price for the Company’s common stock for the ten (10) trading days
commencing on and including May 4, 2017. The RSUs will be granted under the
Company’s Sixth Amended and Restated 2003 Equity Incentive Plan (the “Plan”).
Thirty percent (30%) of the RSUs (the “Time-Based RSUs”) shall vest subject to
solely to continued employment, with 25% of such Time-Based RSUs vesting on each
of the next four anniversaries of the Grant Date. The remaining RSUs (the
“Performance-Based RSUs”) shall vest based on the Company’s performance for each
of 2017, 2018, 2019 and 2020, with up to twenty-five percent (25%) of such
Performance-Based RSUs eligible to vest each year at “target” performance based
on the Company’s performance, which annual performance targets shall be
determined by mutual agreement between Executive and Company’s Compensation
Committee and subject to increased settlement for over-performance, and
proportional settlement for under-performance, (meaning, for the avoidance of
doubt, that Executive may vest in up to 200% of the Performance-Based RSUs each
year at “maximum” performance and as few as 0% of the Performance-Based RSUs may
vest in the event of underperformance). The RSUs shall otherwise reflect the
Company’s standard terms and conditions for RSU awards, provided that the award
agreement will allow net settlement of the award at Executive’s election for
purposes of satisfying Executive’s tax withholding upon vesting of the RSUs
(which net settlement shall be subject to the terms of the Plan and the award
agreement).
  


4










US-DOCS\86088549.7

--------------------------------------------------------------------------------






5.    Severance.


(a)    If Executive has a Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below, which,
with respect to clause (ii) and clause (vii)(B), will be payable in a lump sum
on the day that is sixty (60) days following the date of Executive’s Separation
from Service:


(i)    The Company shall pay to Executive his or her fully earned but unpaid
Base Salary, when due, through the date of Executive’s Separation from Service
at the rate then in effect, reimbursement of business expenses incurred prior to
the date of Executive’s Separation from Service and properly submitted in
accordance with Company policy, plus all other benefits, if any, under any
Company group retirement plan, nonqualified deferred compensation plan, equity
award plan or agreement, health benefits plan or other Company group benefit
plan to which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Separation from Service, plus all amounts
required to be paid to Executive under applicable law (the “Accrued
Obligations”);


(ii)    Subject to Section 5(c) and Executive’s continued compliance with
Section 6, Executive shall be entitled to receive severance pay in an amount
equal to two-hundred percent (200%) multiplied by the sum of (x) Executive’s
annual Base Salary as in effect immediately prior to the date of Executive’s
Separation from Service (ignoring any reduction in Base Salary in the event a
reduction in Base Salary triggered Executive’s resignation for Good Reason),
plus (y) Executive’s target annual bonus for the calendar year in which
Executive’s Separation from Service occurs (provided that, in the event
Executive’s Separation from Service occurs more than sixty (60) days prior to a
Change in Control or more than eighteen (18) months following a Change in
Control, such bonus shall be prorated for the portion of the calendar year that
has elapsed prior to the date of Executive’s Separation from Service);


(iii)     Subject to Section 5(c) and Executive’s continued compliance with
Section 6, for the period beginning on the date of Executive’s Separation from
Service and ending on the date which is twenty-four (24) full months following
the date of Executive’s Separation from Service (or, if earlier, the date on
which the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires) (the “COBRA Coverage
Period”), the Company shall continue to provide Executive and his or her
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Separation from Service with health (including
medical and dental) insurance benefits substantially similar to those provided
to Executive and his or her dependents immediately prior to the date of such
Separation from Service. If any of the Company’s health benefits are self-funded
as of the date of Executive’s Separation from Service, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from or otherwise
compliant with applicable law or the provision of such benefits may result in
the Company incurring penalties under applicable law (including, without
limitation, Section 409A of the Code and Section 2716 of the Public Health
Service Act), instead of providing continued health insurance benefits as set
forth above, the Company shall instead pay to Executive an amount equal to the
monthly premium payment for Executive and his or her eligible dependents who
were covered under the Company’s health plans as of the date of Executive’s
Separation from Service (calculated by reference to the premium as of the date
of Separation from Service) as currently taxable compensation, in substantially
equal monthly installments over the COBRA Coverage Period (or the remaining
portion thereof);
(iv)     Subject to Section 5(c) and Executive’s continued compliance with
Section 6, the vesting and/or exercisability of each of Executive’s outstanding
Stock Awards shall be accelerated as


5










US-DOCS\86088549.7

--------------------------------------------------------------------------------




to the number of covered shares that would vest over the twelve (12) month
period following the date of Executive’s Separation from Service had Executive
remained continuously employed by the Company during such period, and vesting of
all Stock Awards with performance-based vesting scheduled to be measured with
respect to the fiscal year in which the Separation of Service occurs shall vest
based on performance being deemed satisfied at target, with such acceleration to
be effective as of the date of Executive’s Separation from Service (provided
that payment or settlement of such Stock Awards may be delayed as provided in
the grant documents to the extent required by Section 409A of the Code);
provided, however, that in the event Executive’s Separation from Service occurs
within sixty (60) days prior to a Change in Control or within eighteen (18)
months following a Change in Control, the vesting and/or exercisability of each
of Executive’s outstanding Stock Awards shall be accelerated, and vesting of all
Stock Awards with performance-based vesting shall vest based on performance
being deemed satisfied at target, with such acceleration to be effective as of
the later of (A) the date of Executive’s Separation from Service or (B) the date
of the Change in Control (provided that payment or settlement of such Stock
Awards may be delayed as provided in the grant documents to the extent required
by Section 409A of the Code).  Nothing in this Section 5(a)(iv) shall be
construed to limit any more favorable vesting applicable to Executive’s Stock
Awards in the Company’s equity plan(s) and/or the stock award agreements under
which the Stock Awards were granted.  The foregoing provisions are hereby deemed
to be a part of each Stock Award and to supersede any less favorable provision
in any agreement or plan regarding such Stock Award; 
(v)     Subject to Section 5(c) and Executive’s continued compliance with
Section 6, a post-termination exercise period for outstanding stock options
covering shares of Company common stock of twelve (12) months; provided,
however, that in no event may an option be exercised after the expiration of its
maximum stated term;
(vi)    Subject to Section 5(c) and Executive’s continued compliance with
Section 6, to the extent there remains any unpaid amount under the 2016
Executive Retention Bonus Plan as reflected by the Letter Agreement issued to
Executive thereunder (the “Retention Plan”), any unpaid portion of Executive’s
full Bonus Amount (as defined in the Retention Plan) paid less applicable
withholdings on the first regularly scheduled payroll date that occurs on or
after June 1, 2018 (and in any event, no later than June 30, 2018);
(vii)    Subject to Section 5(c) and Executive’s continued compliance with
Section 6, if Executive’s Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason occurs prior to June 1, 2017, or if Executive resigns for Good
Reason as a result of the Company’s violation of clause (v) of the definition of
Good Reason, then, in addition to the amounts and benefits set forth in clauses
(i) through (vi) above, Executive shall be entitled to receive (A) additional
severance pay in the amount, if any, by which (1) the amounts that would have
been payable to Executive pursuant to Sections 3(c)(ii)(II) and 3(c)(vi) of the
Severance Agreement (as defined below) as of the date of Executive’s Separation
from Service if such Severance Agreement had remained in effect through such
date and such amounts were payable to Executive exceed (2) the amounts payable
to Executive pursuant to Section 5(a)(vi) above, which excess (if any) shall be
payable in a lump sum on the day that is sixty (60) days following the date of
Executive’s Separation from Service; (B) if the RSUs described in Section 4(b)
have not been granted to Executive prior to the date of Executive’s Separation
from Service, additional severance pay in the amount of $3,625,000, payable in a
lump sum on the day that is sixty (60) days following the date of Executive’s
Separation from Service; (C) the full acceleration of vesting of Executive’s
outstanding stock options and stock appreciation rights that were outstanding as
of December 1, 2016 and an extension of the exercise period of Executive’s stock
options and stock appreciation rights until the earlier of (1) five (5) years
from the date of Executive’s Separation from Service, or (2) the remaining life
of the equity grants; and (D) eighteen (18) months outplacement services
provided by an outplacement vendor selected by the Company.


6










US-DOCS\86088549.7

--------------------------------------------------------------------------------




(b)    Other Terminations. If Executive’s employment is terminated by the
Company for Cause, by Executive without Good Reason, as a result of Executive’s
death or Permanent Disability, or as a result of the expiration of the Term
(other than as a result of the termination of the Term by reason of the Company
choosing not to renew this Agreement so that the Term is not extended for the
fourth (4th) year), the Company shall not have any other or further obligations
to Executive under this Agreement (including any financial obligations) except
that Executive shall be entitled to receive the Accrued Obligations. The
foregoing shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.


(c)    Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 5(a) above (other than the Accrued Obligations),
Executive shall execute and not revoke a general release of all claims in favor
of the Company (the “Release”) in the form substantially similar to that
attached hereto as Exhibit A (and any applicable revocation period applicable to
such Release shall have expired) within the sixty (60) day period following the
date of Executive’s Separation from Service.


(d)    Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company, and
except in the event of violation of applicable law by the Company relating to
Executive’s employment or the termination thereof, Executive’s sole remedy shall
be to receive the payments and benefits described in this Section 5.
(e)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section 5 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 5 be reduced by any compensation earned by Executive as the result of
employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company and its affiliates may be offset by the Company against amounts
payable to Executive under this Section 5.
(f)    Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company and its affiliates, it being distinctly
understood that all such lists, books and records, and other documents, are the
property of the Company and its affiliates. Executive shall deliver to the
Company a signed statement certifying compliance with this Section 5(f) prior to
the receipt of any post-termination benefits described in this Agreement.
(g)    Best Pay Provision.


                   (i)     If any payment or benefit Executive would receive
under this Agreement, when combined with any other payment or benefit Executive
receives pursuant to the termination of Executive’s employment with the Company
and its affiliates (“Payment”), would (A) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (B) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be either (1) the full amount of such Payment or
(2) such lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes,


7










US-DOCS\86088549.7

--------------------------------------------------------------------------------




income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.


(ii)     All determinations required to be made under this Section 5(g),
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
the nationally recognized certified public accounting firm used by the Company
immediately prior to the effective date of the Change in Control or, if such
firm declines to serve, such other nationally recognized certified public
accounting firm as may be designated by the Company (the “Accounting Firm”).  
The Accounting Firm shall provide detailed supporting calculations both to
Executive and the Company at such time as is requested by the Company.  All fees
and expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 5(g),
the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.


6.    Confidentiality and Proprietary Rights. Executive and the Company have
executed the Company’s Confidentiality and Proprietary Rights Agreement, a copy
of which is attached to this Agreement as Exhibit B and incorporated herein by
reference (the “Confidentiality and Proprietary Rights Agreement”). The Company
shall be entitled to cease all severance payments and benefits to Executive in
the event of his or his material breach of this Section 6. Nothing in this
Agreement or in the Confidentiality and Proprietary Rights Agreement shall be
deemed to restrict Executive’s right to communicate directly with, cooperate
with, provide information to, or report possible violations of federal law or
regulation to, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation,
including, but not limited to, the U.S. Securities and Exchange Commission, the
U.S. Commodity Futures Trading Commission, or the U.S. Department of Justice.
7.    Agreement to Arbitrate. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration in San Jose, California, before a
single neutral arbitrator in accordance with the Employment Arbitration Rules
and Procedures (the “Rules”) of Judicial Arbitration and Mediation Services
(“JAMS”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. The Rules may be found online at www.jamsadr.com.
Arbitration may be compelled pursuant to the California Arbitration Act (Code of
Civil Procedure §§ 1280 et seq.). If the parties are unable to agree upon an
arbitrator, one shall be appointed by JAMS in accordance with its Rules. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case; provided, however,
Executive and the Company agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees to
the prevailing party; provided, further, that the prevailing party shall be
reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of Executive’s
taxable year following the taxable year in which the fees, costs and expenses
were incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of
Executive’s termination of employment; provided, however, that Executive shall
retain the right to file administrative charges with or seek relief through any
government agency of competent jurisdiction, and to participate in any
government investigation, including but not limited to (a) claims for workers’
compensation, state disability insurance or unemployment insurance; (b) claims
for unpaid wages or waiting time penalties brought before the California
Division of Labor Standards Enforcement; provided, however, that any appeal from
an award or from denial of an award of wages and/or waiting time penalties shall
be arbitrated pursuant to the terms of this Agreement; and (c) claims for
administrative relief from the United States Equal Employment Opportunity
Commission and/or


8










US-DOCS\86088549.7

--------------------------------------------------------------------------------




the California Department of Fair Employment and Housing (or any similar agency
in any applicable jurisdiction other than California); provided, further, that
Executive shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, JAMS’ administrative fees, the fee of the
arbitrator, and all other fees and costs, shall be borne by the Company. This
Section 7 is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to Executive’s employment; provided, however, that neither
this Agreement nor the submission to arbitration shall limit the parties’ right
to seek provisional relief, including without limitation injunctive relief, in
any court of competent jurisdiction pursuant to California Code of Civil
Procedure § 1281.8 or any similar statute of an applicable jurisdiction. Seeking
any such relief shall not be deemed to be a waiver of such party’s right to
compel arbitration. Both Executive and the Company expressly waive their right
to a jury trial.


8.    At-Will Employment Relationship. Executive’s employment with the Company
is at-will and not for any specified period and may be terminated at any time,
with or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.
9.    General Provisions.
9.1    Successors and Assigns. The rights of the Company under this Agreement
may, without the consent of Executive, be assigned by the Company, in its sole
and unfettered discretion, to any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder;
provided, further, that the failure of any such successor to so assume this
Agreement shall constitute a material breach of this Agreement.  As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
9.2    Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
9.3    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not


9










US-DOCS\86088549.7

--------------------------------------------------------------------------------




in any way be construed as a waiver of any such provision, or prevent that party
thereafter from enforcing each and every other provision of this Agreement.
9.4    Governing Law and Venue. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Santa Clara
County, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.
9.5    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth in the Company’s
personnel records and to the Company at its principal place of business, or such
other address as either party may specify in writing.
9.6    Survival. Sections 1 (“Definitions”), 2 (“Term”), 5 (“Severance”), 6
(“Confidentiality and Proprietary Rights”), 7 (“Agreement to Arbitrate”) and 9
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment by the Company.
9.7    Entire Agreement. This Agreement and the Confidentiality and Proprietary
Rights Agreement and the Retention Plan incorporated herein by reference
together constitute the entire agreement between the parties in respect of the
subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral, including, without limitation, any employment agreement or
offer letter executed by the Company and Executive in effect prior to the
Effective Date, that certain Severance Agreement effective as of December 1,
2016 between the Company and Executive (the “Severance Agreement”) and that
certain Change in Control Severance Agreement made by and between the Company
and Executive effective as of December 1, 2016. This Agreement may be amended or
modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
9.8    Code Section 409A.
(a)    To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. Each series of installment
payments made under this Agreement is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.
(b)    If Executive is a “specified employee” (as defined in Section 409A of the
Code), as determined by the Company in accordance with Section 409A of the Code,
on the date of Executive’s Separation from Service, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 9.8(b) shall be paid or
distributed to Executive in a lump sum on the earlier of (i) the date that is
six (6)-months following Executive’s Separation from Service, (ii) the date of
Executive’s death or (iii) the earliest date as is permitted under Section 409A
of the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.


10










US-DOCS\86088549.7

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive and are not subject to liquidation or exchange
for another benefit.  Notwithstanding anything to the contrary in this
Agreement, reimbursement requests must be timely submitted by Executive and, if
timely submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.  In no event shall Executive be entitled to any
reimbursement payments after the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  This section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.
                  9.9    Consultation with Legal and Financial Advisors. By
executing this Agreement, Executive acknowledges that this Agreement confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged Executive to consult with
Executive’s personal legal and financial advisors; and that Executive has had
adequate time to consult with Executive’s advisors before executing this
Agreement. The Company shall reimburse Executive’s fees and expenses incurred in
connection with negotiating and executing this Agreement up to a maximum of
$30,000; provided, however, that all such reimbursement shall be paid no later
than the end of the calendar year following the year in which the applicable
expense was incurred.


9.10    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)








11










US-DOCS\86088549.7

--------------------------------------------------------------------------------






THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
XPERI CORPORATION




Dated:     April 29, 2017                By:    /s/ Paul
Davis                    
Name:     Paul Davis
Title:    Senior Vice President and General Counsel






EXECUTIVE




Dated:     April 28, 2017                    /s/ Jon
Kirchner                    
Jon Kirchner


                        


            






[SIGNATURE PAGE TO EMPLOYMENT AND SEVERANCE AGREEMENT]







--------------------------------------------------------------------------------


        


EXHIBIT A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; provided, however, that no new post-termination
covenants shall be imposed on Executive; this form is provided as an example of
what will be included in the final Release document.]
This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between Jon Kirchner (“Executive”), and Xperi Corporation, a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”).
WHEREAS, Executive and the Company are parties to that certain Employment and
Severance Agreement dated as of April 28, 2017 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his or her employment with or service to the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination


1



--------------------------------------------------------------------------------




in Employment Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the
Equal Pay Act, as amended, 29 U.S.C. Section 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the
California Fair Employment and Housing Act, California Government Code Section
12940, et seq.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy or indemnification
agreement with respect to Executive’s liability as an employee, director or
officer of the Company;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement (including, for the avoidance of
doubt, Claims to enforce the Company’s obligations to pay or provide payments
and benefits that are contingent on the effectiveness of this Release); and
(vi)    Claims Executive may have to vested or earned compensation and benefits.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)     Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have twenty-one (21)
days’ time in which to consider it. Executive further acknowledges that the
Company has advised him or her that he or she is waiving his or her rights under
the ADEA, and that Executive should consult with an attorney of his or her
choice before signing this Release, and Executive has had sufficient time to
consider the terms of this Release. Executive represents and acknowledges that
if Executive executes this Release before twenty-one (21) days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.


2










US-DOCS\86088549.7

--------------------------------------------------------------------------------




(d)     Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
(e)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above. Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s Separation from Service (as defined in the
Agreement).
(f)    Nothing in this Release shall be deemed to restrict Executive’s right to
communicate directly with, cooperate with, provide information to, or report
possible violations of federal law or regulation to, any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, including, but not limited to, the U.S. Securities
and Exchange Commission, the U.S. Commodity Futures Trading Commission, or the
U.S. Department of Justice.
2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.
3.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
4.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
5.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any


3










US-DOCS\86088549.7

--------------------------------------------------------------------------------




suit brought hereon shall be brought in the state or federal courts sitting in
Santa Clara County, California, the Parties hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.
6.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
7.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)








4










US-DOCS\86088549.7

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


EXECUTIVE                        XPERI CORPORATION
            
By:                         
Print Name:                         Print Name:                     
Title:                         






















5










US-DOCS\86088549.7

--------------------------------------------------------------------------------




EXHIBIT B
CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT


[Attached]










    








US-DOCS\86088549.7